Citation Nr: 9935078	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  97-06 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wound to the right elbow.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wound to the left finger. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from August 1952 
to August 1958.  He served during the Korean Conflict, and 
his DD Form 214 shows that he was wounded in action against 
the enemy.  His decorations include the Korean Service Medal, 
the United Nations Service Medal, the Purple Heart Medal, and 
the Korean Presidential Unit Citation.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which service connection was granted 
for residuals of shell fragment wounds to the right elbow and 
the left little finger.  Non-compensable evaluations were 
assigned for both of these disabilities.  

In May 1998, the instant claims were remanded by the Board 
for the purpose of further evidentiary development, to 
include a VA examination.  Having reviewed the record, the 
Board is satisfied that the specified development has been 
completed to the extent possible.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

FINDINGS OF FACT

1.  On VA examination in August 1998, there was no objective 
evidence of a right elbow scar and the examiner did not 
identify any other symptomatology attributable to the 
residuals of a shell fragment wound to that area.

2.  VA examination in August 1998 revealed a fading 1/2 cm by 1 
mm scar on the dorsum area of the left little finger on the 
proximal interphalangeal joint, which was non tender, with no 
adhesions, ulcerations, underlying tissue loss, elevations or 
depression, inflammation, edema, or keloid formation.  There 
was mild loss of color on the scar area and range of motion 
in the joints of the left little finger was normal.  

3.  The evidence of record does not show that the service-
connected residuals of shell fragment wounds to the right 
elbow and the left 5th finger are productive of impairment in 
the veteran's normal employability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased (compensable) 
evaluation have not been met for the residuals of a shell 
fragment wound to the right elbow.  38 C.F.R. §§ 1155, 5107, 
7014 (West 1991 & Supp. 1999); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999).  

2.  The schedular criteria for an increased (compensable) 
evaluation have not been met for the residuals of a shell 
fragment wound to the left 5th finger.  38 C.F.R. §§ 1155, 
5107, 7014 (West 1991 & Supp. 1999); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).  

3.  A compensable evaluation is not warranted for multiple, 
noncompensable service-connected disabilities.  38 C.F.R. 
§ 3.324 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims for 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claims are plausible.  See Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  The record does not indicate the 
need to obtain any additional pertinent records, and is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.

In a recent decision, the Court of Appeals for Veterans 
Claims (Court) held that, where the issue involves an appeal 
which has been developed from the initial rating assigned 
following a grant of service connection, the propriety of 
separate, or "staged" ratings assigned for separate periods 
of time must be considered.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, the veteran must be informed of 
the scope of the issue; the Court specifically found that 
framing the issue as "entitlement to an increased rating" 
did not sufficiently inform the veteran that the issue 
actually involved any or all of the retroactive period from 
the effective date of the grant of service connection (in 
this case, the date of claim), as well as a prospective 
rating.  Id.  

Thus, the RO must consider whether staged ratings are 
warranted by the evidence, and explicitly note that staged 
ratings have been considered, and the veteran must be 
informed that the scope of the issue includes the possibility 
of staged ratings during the appeal period.  In this case, 
the RO has not assigned separate staged ratings for the 
service-connected residuals of shell fragment wounds to the 
right elbow and left 5th finger. However, the RO addressed 
all of the evidence of record both in the original rating 
decision and the subsequent Statement of the Case and 
Supplemental Statement of the Case, and the Board finds that 
the veteran has not been prejudiced by the RO's referring to 
his claim as an "increased rating" although the appeal has 
been developed from his original claim. Therefore, the 
veteran has not been harmed by the absence of a "staged" 
rating. 

Evidence

Service medical records show that the veteran was wounded in 
action on July 31, 1953, at which time he was not evacuated.  
There is no record as to the specific areas of his wounds or 
as to whether shell fragment wounds were sustained.  The 
report of the veteran's August 1957 separation examination 
shows findings of a 3 inch scar on the right forearm.  

An April 1980 VA outpatient medical report shows a diagnosis 
of residuals of mortar shell fragment wounds to the right 
elbow and left 5th finger.  On the right elbow, a 1/2 inch by 
1/32 inch non-disfiguring, non-adherent, non-keloid, non 
depressed scar was noted.  A 3/8 inch by 1/32 inch non-
disfiguring, non-keloid, non-depressed, non-adherent scar was 
also noted on the left 5th finger.  Range of motion, 
strength, and sensory examinations were normal in both the 
right elbow and the left 5th finger.  

In July 1996, service connection was granted for residuals of 
mortar shell fragment wound to the right elbow, and for 
residual of mortar shell fragment wound to the left 5th 
finger, with assignment of noncompensable evaluations under 
Diagnostic Code 7804.  It was noted that the rating decision 
was prepared from a rebuilt folder, and the possibility 
existed that the veteran was previously granted service 
connection for scars with noncompensable evaluations.  It was 
impossible to confirm this and/or any effective dates due to 
the limited evidence available in the claims folder.  

In August 1998, the veteran was afforded a VA examination in 
conjunction with the Board's May 1998 remand.  The veteran 
gave a history of being wounded in combat in Korea in 1953, 
at which time he sustained lacerations to the little finger 
and right elbow, for which he underwent cleansing and 
debridement with sutures taken.  At the present time, there 
was no pain and no symptoms in the scar area.

On the left little finger in the dorsum, on the proximal 
interphalangeal joint, there was a fading scar 1/2 cm long and 
1 mm wide, of linear shape.  The scar was not tender to 
palpation, there were no adhesions, and texture was normal.  
There were no ulcerations or breaking on the skin and there 
were no elevations or depression on the scar.  There was no 
underlying tissue loss and no inflammation, edema, or keloid 
formation.  There was mild loss of color on the scar area, 
which was no cosmetically disfiguring, and there was no 
limitation of function the left little finger.  Range of 
motion in the left little finger metacarpophalangeal joint 
was to 100 degrees of flexion and zero degrees extension.  
The proximal intercarpophalangeal joint and the distal 
intercarpophalangeal joint range of motion was from 90 
degrees of flexion to zero degrees of extension.  Range of 
motion in the right elbow was from 145 degrees of flexion to 
zero degrees of extension.  There was no objective evidence 
of scars on the right elbow.

The examiner provided the following diagnoses:  1.  
residuals, mortar fragment wound on the left little finger 
with residual scar, healed; and 2.  residual mortar shell 
fragment wound on the right elbow with scar by history.  

In a September 1998 addendum to the examination report, the 
examiner indicated that the veteran was not found objectively 
with scars on the right elbow, and that the present fading 
scar on the left little finger was not inflamed, not swollen, 
had a good vascular supply, was not tender to palpation, and 
did not affect the function of the little finger.  He also 
noted that  there was full range of motion of the joints of 
the left little finger.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (1999)

The record shows that the service connected residuals of 
shell fragment wounds to the right elbow and the left little 
finger are evaluated according to the criteria for evaluation 
of scars.  According to the applicable criteria, a 10 percent 
evaluation is warranted for superficial scars which are 
tender and painful on objective demonstration, as well as for 
ones which are poorly nourished with repeated ulceration.  38 
C.F.R. Part 4, Codes 7803, 7804 (1999). Scars may also be 
rated on limitation of function of the part affected. 38 
C.F.R. Part 4, 7805 (1999).

Right Elbow

Having reviewed the record, the Board finds that the 
available medical evidence does not support the assignment of 
a compensable evaluation for residuals of shell fragment 
wound to the right elbow.  On recent VA examination, there 
was no objective evidence of scarring on the right elbow and 
the examiner did not identify any other symptomatology 
attributable to a shell fragment wound residual in that area.  
As there is no evidence of the current manifestation of 
residuals of the shell fragment wound to the right elbow, the 
record does not provide a basis for the assignment of a 
compensable evaluation therefor.  As the schedular criteria 
for a compensable evaluation have not been met, the Board 
finds that an evaluation of zero percent disabling is 
warranted for the service-connected disability, and the 
veteran's claim for an increased evaluation is denied.  In 
reaching this determination, the Board has concluded that 
staged ratings are not warranted as the conditions addressed 
have not significantly changed and uniform ratings are 
therefore appropriate. Fenderson, supra.  


Left 5th finger

Having carefully reviewed the evidence of record, the Board 
finds that the available medical evidence does not support 
the assignment of an increased evaluation for residuals of 
shell fragment wound to the left 5th finger.  VA examination 
revealed a fading 1/2 cm by 1 mm scar on the proximal 
interphalangeal joint.  The scar was non-tender and there 
were no adhesions, ulcerations, or depressions.  There was no 
underlying tissue loss and no inflammation, edema, or keloid 
formation.  There was a mild loss of color in the scar area 
which was mild.  The scar was not cosmetically disfiguring, 
and the examiner has indicated that range of motion in the 
joints of the left little finger was normal.  Therefore, the 
scar on the veteran's left 5th finger does not exhibit 
objective tenderness or pain, poor nourishment or ulceration, 
or limitation of motion of the affected part which would 
warrant the assignment of a compensable evaluation under the 
pertinent diagnostic criteria.  

As the schedular criteria for a compensable evaluation have 
not been met, the Board finds that a zero percent evaluation 
is warranted for the left 5th finger scar which is residual 
of a shell fragment wound to that area.  Accordingly, the 
veteran's claim for an increased evaluation is denied.  In 
reaching this determination, the Board has concluded that 
staged ratings are not warranted as the conditions addressed 
have not significantly changed and uniform ratings are 
therefore appropriate. Fenderson, supra.  


Compensable evaluation based on multiple, noncompensable 
disabilities under 38 C.F.R. § 3.324

Under 38 C.F.R. § 3.324, where a veteran suffers from two or 
more separate permanent service connected disabilities, all 
of which are rated at zero percent, VA may apply a 10 percent 
combined rating for these disabilities if they clearly 
interfere with normal employability.  This section authorizes 
a 10 percent rating which may not be awarded in combination 
with any other rating. 38 C.F.R. § 3.324 (1999).  Having 
reviewed the record, the Board has determined that while 
service connection has been granted for two disabilities 
which are rated as noncompensably disabling, there is no 
available medical or objective evidence which indicates that 
these disabilities clearly interfere with the veteran's 
normal employability.  On recent VA examination in 1998, no 
objective evidence of a right elbow scar was found and the 
only objective finding with regard to the scar on the left 
5th finger was a mild loss of color in the scar area.  As 
such, there is no evidence which indicates an impairment in 
employability as a result of the service-connected 
disabilities, and the Board finds that entitlement to a 
compensable evaluation under 38 C.F.R. § 3.324 is not 
warranted.  


ORDER

Increased (compensable) evaluations are denied for the 
service-connected residuals of shell fragment wounds to the 
right elbow and the left 5th finger.  

Entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324 is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

